 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ETUATE SEKONA,                                      No. 2:16-CV-0517-JAM-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    F. CUSTINO, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s renewed motion for the appointment of

19   counsel (Doc. 91).

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6

 7                  In the present case, the court does not at this time find the required exceptional

 8   circumstances. As to success on the merits, while defendants have filed an answer, no discovery

 9   has been conducted and no issues have been briefed. Therefore, the court cannot say at this stage

10   of the proceedings plaintiff has any particular likelihood of success on the merits. In fact, it

11   appears plaintiff may have no chance of success if there is any merit to defendants’ motion for

12   summary judgment based on lack of exhaustion of administrative remedies. Moreover, the court

13   finds the claims raised in this case – an Eighth Amendment safety claim and a due process claim

14   – are not complex legally or factually, contrary to plaintiff’s assertion in the instant motion for

15   counsel, and plaintiff has demonstrated an adequate ability to articulate them on his own.

16                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the

17   appointment of counsel (Doc. 91) is denied.

18

19

20   Dated: January 9, 2019
                                                            ____________________________________
21                                                          DENNIS M. COTA
22                                                          UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                        2
